Citation Nr: 1401216	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-27 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to September 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO.


REMAND

The Veteran contends that he has a cervical spine condition as a result of a physical assault during his military service.  His service treatment records (STRs) show he was treated for injuries sustained during a fight in September 1970, though he was not specifically treated for a cervical spine or neck injury.  His military service ended in September 1973.

Post-service records also show he was diagnosed with cervical spondylosis in October 2000.

To date, VA has not conducted an examination or obtained an opinion to determine whether the Veteran's current condition was incurred during or is otherwise related or attributable to his service.  His most recent VA treatment records also need to be obtained to further assist in making this necessary determination of causation.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the records of the Veteran's relevant VA treatment since October 2011 and associate them with the claims file for consideration in this appeal.

2.  Upon receipt of all additional records, schedule him for a VA orthopedic examination with an appropriate clinician.  The claims folder, including a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner must take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his cervical spine condition, the examiner must state this with a fully reasoned explanation.  All necessary diagnostic testing and evaluation should be performed.

Although the examiner must review the claims file, his/her attention is specifically directed to the following:

a.  STRs from September 1970 showing the Veteran was involved in a fight and sustained injuries to his left eye, right elbow, right knee, right shoulder, right thumb, and nose.  X-rays of those areas were negative.

b.  The report of his September 1973 military separation examination noting there were no abnormalities of his cervical spine or neck.

c.  During a July 1976 VA general medical examination, he reported being beaten in service.  He did not specify any neck or cervical spine symptoms or consequent impairment, and the examiner did not note any such abnormalities involving these areas.


d.  A cervical spine disability was first diagnosed following an October 2000 MRI, which revealed cervical spondylosis.  Additional records from this date show ongoing cervical spine disabilities.

e.  In records dated March 2003 and September 2003, the Veteran reported a 30-year history of neck pain dating back to the beating he sustained in service.

So after considering your examination findings and the other relevant evidence of record, including especially that specifically highlighted above, indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current cervical spine disability - including the cervical spondylosis mentioned - was incurred during or is otherwise related or attributable to his military service, including particularly the injuries he sustained as a result of being assaulted in September 1970.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.


If this requested medical nexus opinion cannot be rendered without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he/she needs further information to assist in making this nexus determination or other procurable and assembled data.

3.  Ensure the report of the examination contains this requested information and all other needed to address the etiology of all current cervical spine disability and its purported relationship with the Veteran's military service.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim for service connection for a cervical spine disability in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


